DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/22.
Applicant's election with traverse of the restriction in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that the distinguishing features relied upon by the Examiner are better described as combination and subcombination which would not be properly restricted in this instance.  This is not found persuasive because there are at least two distinct species disclosed and claimed as previously indicated. The Examiner admits the restriction requirement could have been clearer in indicating the distinguishing structure by incorporating Aspect A1 in species 1 and describing the as the adapter being integral to the handguard/sheath or not integral with the handguard/sheath; however, there is sufficient clarity that an election was required and made. The applicant elected Species 1 directed to an adapter which is securable to a handguard/sheath. Species 2 is non-elected and directed to an adapter which is integral with the handguard as described in the specification further “Finally, in the case of "new" weapons, the part of the adapter 30 on the weapon side may be a part of the handguard 210, such that the part of the adapter 30 having the lager radius, together with the bayonet attachment, is formed integrally on the front end of said weapons. Put simply, the . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen, US Patent Publication No. 2013/0133976 in view of Deutsch et al., hereafter Deutsch, US Patent No. 2,880,435.
Regarding claim 1, Johansen discloses an adapter (2) for mounting an accessory on a sheath of a firearm (figure 4), where the firearm defines a barrel axis, the adapter comprising: at least two portions that are arranged adjacently along the barrel axis; the at least two portions including a rear portion configured to be adjacent the firearm and formed so as to be geometrically complementary to at least a portion of a front end of the sheath; and a front portion configured to be adjacent the accessory, including a cylindrical coupling surface on an outside of the front portion (figures 4 and 6 show a the adapter having a front and rear portion and a cylindrical coupling surface. Regarding the term portion, when given the broadest 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Johansen to have a spring loaded button on the cylindrical coupling surface similar to that as taught by Deutsch in order to provide a positive locking mechanism and prevent inadvertent rotation from the bayonet slot similar to that taught by Deutsch in 3:73-4:10.
Regarding claim 2, Johansen as modified by Deutsch discloses the adapter but does not specifically disclose two spring-loaded push buttons. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to duplicate the spring loaded button structure as taught by Deutsch to correspond with at least one additional bayonet slot, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, Johansen as modified by Deutsch further discloses the front portion of the adapter defines at least one adapter opening (bore through 2 broadly, yet reasonably)




Claims 1-3, 6, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US Patent Publication No. 2019/0072354 in view of Johansen and Deutsch. 
Regarding claims 1 and 14, Lee discloses a sheath (102) for a barrel of a firearm, where the firearm defines a barrel axis, the sheath comprising: 4Appl. Serial No. 17/120,695Docket No.: BARG-055a sheath front portion (forward end in figures 13-16 for example) that is geometrically complementary to a rear portion of an accessory adapter (assembly of 104 and 106); wherein the adapter includes at least two portions that are arranged adjacently along the barrel axis; the at least two portions including a rear portion (104) configured to be adjacent the firearm and formed so as to be geometrically complementary to at least the front portion of the sheath; and a front portion (106) configured to be adjacent an accessory, including a cylindrical coupling surface (threaded surface 113) on an outside of the front portion, and is configured to couple with the accessory (108); and wherein the adapter is substantially annular or tubular in shape (figures 13-16); however, Lee discloses a threaded connection at 106 to 108 and does not specifically disclose a bayonet extension and spring-loaded button on the coupling surface. Nonetheless, Johansen teaches an adapter structure for attaching an accessory to a firearm and the adapter (2) having a bayonet extension (7) which fits in a bayonet slot (6). Further regarding claims 1 and 14, Deutsch teaches a bayonet style securing structure which utilizes a spring-loaded button 54.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Lee to have a bayonet style fitting with a locking mechanism like 

Regarding claim 2, Lee as modified by Johansen and Deutsch discloses the adapter but does not specifically disclose two spring-loaded push buttons. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to duplicate the spring loaded button structure as taught by Deutsch to correspond with at least one additional bayonet slot, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 3 and 15, Lee as modified by Johansen and Deutsch further discloses the rear portion of the adapter is configured to be fastened to the front end of the sheath by one or more screws (Lee 114).
Regarding claim 6, Lee as modified by Johansen and Deutsch further discloses the rear portion is radially stepped from the front portion (Lee, figure 15 shows 104 stepped to 106).  
Regarding claim 8, Lee as modified by Johansen and Deutsch further discloses the sheath includes a handguard and the rear portion of the adapter defines at least two holes (Lee 142) for receiving screws for screwing into the handguard (figures 13-16 of Lee).
Regarding claim 10, Lee as modified by Johansen and Deutsch further discloses the front portion of the adapter defines at least one adapter opening (bore through adapter 104 and 106 of Lee broadly, yet reasonably)
.  

Claims 1-3, 6, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of La France, US Patent No. 5,433,133 in view of Deutsch.
Regarding claims 1 and 14, Lee discloses the claimed invention as articulated in the rejection in view of Johansen and Deutsch above; however, as stated above, Lee discloses a threaded connection to the accessory 108 and does not specifically disclose a bayonet extension and spring-loaded button on the coupling surface. Nonetheless, La France teaches an attachment structure for attaching an accessory to a firearm and the attachment structure having a bayonet extension (18) which fits in a bayonet slot (32) and has a retaining structure (52). Further regarding claims 1 and 14, Deutsch teaches a bayonet style securing structure which utilizes a spring-loaded button 54 as the retaining structure.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Lee to have a bayonet style fitting with a locking mechanism like that taught by La France and Deutsch in place of the threaded connection in order to provide a novel coupling member for attaching the firearm accessories to the firearm that may be quickly and easily removed, economical to manufacture and market as taught by La France in 1:25-40 and to provide a positive lock against rotation to prevent inadvertent disconnection of the adapter and suppressor like that taught by Deutsch.
Regarding claims 3, 6, 8, 13 and 15, Lee as modified by La France and Deustch further disclose the claimed invention as articulated in the rejections of claims 3, 6, 8, 13 and 15 and corresponding rationales above. The rejections of claims 3, 6, 8, 13 and 15 all rely on Lee or Deustch and do not rely on La France and are omitted here for the sake of brevity but stand rejection for the same reasons given above.

Examiner Note
.

Allowable Subject Matter
Claims 4-5, 7, 9, 11-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641